Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 26, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  156849(106)(107)(108)(109)(111)(113)(114)(116)                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  RAFAELI, LLC, and ANDRE OHANESSIAN,                                                                                   Justices
            Plaintiffs-Appellants,
                                                                     SC: 156849
  v                                                                  COA: 330696
                                                                     Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW MEISNER,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the separate motions of the (1) Institute for Justice,
  (2) 2 Crooked Creek, LLC, (3) Michigan Association of County Treasurers, (4) AARP and
  AARP Foundation, and (5) Buckeye Institute for Public Policy Solutions to file briefs
  amicus curiae are GRANTED. The amicus briefs submitted by those groups are accepted
  for filing. Further, the separate motions of (1) the Michigan Association of Counties,
  Michigan Townships Association, and Michigan Municipal League, and (2) individuals
  Donald Freed, Lynette Hathon, and Amy Jo Denkins to file briefs amicus briefs on or
  before May 8, 2019, are GRANTED. Finally, the motion of amicus curiae party
  Department of Treasury to share five minutes of the defendants-appellees’ oral argument
  time is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 26, 2019

                                                                               Clerk